595 F.2d 1082
Jacqueline CARR, Plaintiff-Appellant,v.Ruth Freiday GRACE et al., Defendants,John C. Dick and Robert J. Lowenthal, Defendants-Appellees.
Nos. 78-2692, 78-3012

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 24, 1979.
Jacqueline Carr, pro se.
Donald L. Lacy, Fort Lauderdale, Fla., for plaintiff-appellant.
Robert K. Estes, Coral Gables, Fla., for Dick and Lowenthal.
Appeals from the United States District Court for the Southern District of Florida.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
28 U.S.C. § 1291 provides that "(t)he courts of appeals shall have jurisdiction of appeals from all final decisions of the district courts . . . ."  Appellant here appeals from an order in which the district court, while purporting to dismiss the action, retained the $5,000 which was the subject matter of the suit and which had been deposited into the court registry.  Appellant argues that she is the rightful owner of this money and asks that we order it delivered to her.  This, however, we cannot do.  The district court's order did not decide how to dispose of the $5,000.  It is not, therefore, a "final decision" within the meaning of 28 U.S.C. § 1291.  See Catlin v. United States, 324 U.S. 229, 233, 65 S. Ct. 631, 89 L. Ed. 911 (1945).  Because we have no jurisdiction, we must dismiss the appeal.


2
DISMISSED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I